Exhibit 10.2

 

SYNTHETIC BIOLOGICS, INC.

 

14,059,616 Shares of Common Stock

 

Warrants to Purchase 7,029,808 Shares

 

Placement Agency Agreement

 

October 10, 2014

 

William Blair & Company, L.L.C.

222 West Adams

Chicago, Illinois 60606

 

Ladies and Gentlemen:

 

Synthetic Biologics, Inc., a Nevada corporation (the “Company”), proposes,
subject to the terms and conditions herein, to issue and sell an aggregate of up
to 14,059,616 (the “Shares”), of common stock $0.001 par value per share (the
“Common Stock”) and warrants (in the form attached hereto as Exhibit B, the
“Warrants”) to purchase 7,029,808 shares of Common Stock in Units (each a
“Unit”) consisting of (i) one share of Common Stock and (ii) one Warrant to
purchase 0.50 of a share of Common Stock to certain investors (each an
“Investor” and collectively the “Investors”), in an offering under its
registration statement on Form S-3 (Registration No. 333-189794). The number of
shares of Common Stock issuable upon exercise of the Warrants is hereinafter
referred to as the “Warrant Shares.” The Warrant Shares, together with the
Shares and the Warrants, are referred to herein as the “Securities.” The Shares
and Warrants are more fully described in the Disclosure Package (as defined in
Section 2(c) hereof). The Company desires to engage William Blair & Company,
L.L.C. as the Company’s exclusive placement agent (in such capacity, the
“Placement Agent”) in connection with such issuance and sale of the Shares.

 

The Company hereby confirms its agreement with you as follows:

 

1.           Agreement to Act as Placement Agent.

 

(a)          On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Placement Agency Agreement (this “Agreement”) between the Company and the
Placement Agent, the Placement Agent shall act as placement agent on a
commercially reasonable efforts basis, in connection with the issuance and sale
by the Company of the Units to the Investors in a proposed takedown under the
Registration Statement (as defined in Section 2(a)(1) hereof), with the terms of
the offering to be subject to market conditions and negotiations between the
Company, the Placement Agent and the prospective Investors (such takedown shall
be referred to herein as the “Offering”). As compensation for services rendered,
and provided that any of the Units are sold to Investors in the Offering, on the
Closing Date (as defined in subsection (c) of this Section 1) of the Offering,
the Company shall pay to the Placement Agent an amount equal to 7.0% of the
gross proceeds received by the Company from the sale of the Units (the
“Placement Fee”). The sale of the Units shall be made pursuant to subscription
agreements in the form included as Exhibit A hereto (each, a “Subscription
Agreement” and collectively, the “Subscription Agreements”) on the terms
described on Exhibit C hereto. The Placement Agent shall communicate to the
Company, orally or in writing, each reasonable offer to purchase Units received
by it as agent of the Company. The Company shall have the sole right to accept
offers to purchase the Units and may reject any such offer in whole or in part.
Notwithstanding the foregoing, it is understood and agreed that the Placement
Agent or any of its affiliates may, solely at their discretion and without any
obligation to do so, purchase Units as principal; provided, that any such
purchases by the Placement Agent (or its affiliates) shall be fully disclosed to
the Company and approved by the Company in accordance with the previous two
sentences.

 

 

 

  

(b)          This Agreement shall not give rise to any commitment by the
Placement Agent to purchase any of the Units, and the Placement Agent shall have
no authority to bind the Company to accept offers to purchase the Units. The
Placement Agent shall act on a commercially reasonable efforts basis and does
not guarantee that it will be able to raise new capital in the Offering. The
Placement Agent may retain other brokers or dealers to act as sub-agents on its
behalf in connection with the Offering, the fees of which shall be paid out of
the Placement Fee. Prior to the earlier of (i) the date on which this Agreement
is terminated and (ii) the Closing Date, the Company shall not, without the
prior written consent of the Placement Agent, solicit or accept offers to
purchase Common Stock or Warrants (other than pursuant to the exercise of
options or warrants to purchase Common Stock that are outstanding at the date
hereof) otherwise than through the Placement Agent in accordance herewith.

 

(c)          Payment of the purchase price for, and delivery of, the Units shall
be made at a closing (the “Closing”) at the offices of Goodwin Procter LLP,
counsel for the Placement Agent, located at 620 Eighth Avenue, New York, NY
10018 at 10:00 a.m., local time, on or before October 15, 2014 or at such time
on such other date as may be agreed upon in writing by the Company and the
Placement Agent (such date of payment and delivery being herein called the
“Closing Date”). All such actions taken at the Closing shall be deemed to have
occurred simultaneously. No Shares or Warrants which the Company has agreed to
sell pursuant to this Agreement and the Subscription Agreements shall be deemed
to have been purchased and paid for, or sold by the Company, until such Shares
or Warrants shall have been delivered to the Investor thereof against payment
therefor by such Investor. If the Company shall default in its obligations to
deliver Shares or Warrants to an Investor with which it has entered into a
Subscription Agreement, the Company shall indemnify and hold the Placement Agent
harmless from and against any loss, claim, damage or liability incurred by the
Placement Agent arising from or as a result of such default by the Company.

 

(d)          The Shares shall be delivered, through the facilities of The
Depository Trust Company and shall be registered in such name or names and shall
be in such denominations, as the Placement Agent may request by written notice
to the Company at least one business day before the Closing Date. The Warrants
shall be delivered in physical form to the Investors on or as promptly as
practicable after the Closing Date.

 

2.           Registration Statement. (a) The Company has prepared and filed with
the Securities and Exchange Commission (the “Commission”) under the Securities
Act of 1933, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Securities Act”), a shelf registration statement
on Form S-3 (File No. 333-189794), including a base prospectus (the “Base
Prospectus”), relating to the Securities. Such registration statement, as
amended at the time it became effective, including the information, if any,
deemed pursuant to Rule 430A, 430B or 430C under the Securities Act to be part
of the registration statement at the time of its effectiveness (“Rule 430
Information”), is referred to herein as the “Registration Statement”. If the
Company has filed an abbreviated registration statement pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term “Registration Statement” shall be deemed to include
such Rule 462 Registration Statement. Any reference in this Agreement to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act, as of the effective
date of the Registration Statement or the date of such Preliminary Prospectus or
the Prospectus, as the case may be and any reference to “amend”, “amendment” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include any
documents filed after such date under the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) that are deemed to be incorporated by
reference therein.

 

2

 

  

(b)         No stop order preventing or suspending use of the Registration
Statement, any Preliminary Prospectus (as defined in subsection (a)(iii) of this
Section 2) or the Prospectus (as defined in subsection (a)(iii) of this Section
2) or the effectiveness of the Registration Statement, has been issued by the
Commission, and no proceedings for such purpose have been instituted or, to the
Company’s knowledge, are contemplated or threatened by the Commission.

 

(c)          The Company proposes to file with the Commission pursuant to Rule
424 under the Securities Act a final prospectus supplement to the Base
Prospectus. Such final prospectus supplement, in the form in which it shall be
filed with the Commission pursuant to Rule 424(b) (including the Base Prospectus
as so supplemented) is hereinafter called the “Prospectus.” Any preliminary form
of prospectus which is filed or used prior to filing of the Prospectus is
hereinafter called a “Preliminary Prospectus.” Any reference herein to the Base
Prospectus, any Preliminary Prospectus or the Prospectus or to any amendment or
supplement to any of the foregoing shall be deemed to include any documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act as of the date of such prospectus, and, in the case of any
reference herein to the Prospectus, also shall be deemed to include any
documents incorporated by reference therein, and any supplements or amendments
thereto, filed with the Commission after the date of filing of the Prospectus
pursuant to Rule 424(b) under the Securities Act, and prior to the termination
of the offering of the Units by the Placement Agent.

 

(d)          For purposes of this Agreement, all references to the Registration
Statement, any 462(b) Registration Statement, any Preliminary Prospectus, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”). All references in this
Agreement to financial statements and schedules and other information which are
“contained,” “included” or “stated” (or other references of like import) in the
Registration Statement, any Preliminary Prospectus or the Prospectus or any
amendment or supplement to any of the foregoing shall be deemed to include all
such financial statements and schedules and other information incorporated or
deemed incorporated by reference in the Registration Statement, any Preliminary
Prospectus or the Prospectus or any amendment or supplement to any of the
foregoing, as the case may be, prior to the execution and delivery of this
Agreement; and all references in this Agreement to amendments or supplements to
the Registration Statement, any Preliminary Prospectus or the Prospectus shall
be deemed to include the filing of any document under the Exchange Act
incorporated or deemed to be incorporated by reference in the Registration
Statement, such Preliminary Prospectus or the Prospectus, as the case may be, at
or after the execution and delivery of this Agreement.

 

“Applicable Time” with respect to an Investor means the time of receipt and
acceptance of an executed Subscription Agreement from such Investor..

 

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses issued at or prior to the Applicable Time, the Base Prospectus
(each as amended or supplemented as of the Applicable Time) and the information
set forth on Exhibit C attached hereto, all considered together (collectively,
the “General Disclosure Package”).

 

3

 

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act (“Rule 433”), including without
limitation any “free writing prospectus” (as defined in Rule 405 under the
Securities Act (“Rule 405”)) relating to the Shares and the Warrants that is (i)
required to be filed with the Commission by the Company, (ii) a “road show that
is a written communication” within the meaning of Rule 433(d)(8)(i), whether or
not required to be filed with the Commission, or (iii) exempt from filing with
the Commission pursuant to Rule 433(d)(5)(i) because it contains a description
of the Units or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule I hereto.

 

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

3.           Representations and Warranties of the Company. The Company
represents and warrants to the Placement Agent as of the date hereof, the
Applicable Time and the Closing Time that:

 

(a)          Registration Statement and Prospectus. (A) At the time the
Registration Statement was originally filed, (B) at the time of the most recent
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether such amendment was by post-effective amendment, a report
filed pursuant to Section 13 or 15(d) of the Exchange Act and incorporated
therein by reference or form of prospectus), and (C) at the date hereof, the
Company met or meets the requirements for use of General Instruction I.B.1. Form
S-3 under the Securities Act. The Registration Statement is a shelf registration
statement on Form S-3 for an offering made pursuant to Rule 415(a)(1)(i) and
415(a)(1)(x) of the Securities Act and the Securities have been and remain
eligible for registration by the Company on such shelf registration statement.
Each of the Registration Statement and any post-effective amendment thereto has
become effective under the Securities Act. No stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto has been issued under the Securities Act, no order preventing or
suspending the use of any Preliminary Prospectus or the Prospectus has been
issued and no proceedings for any of those purposes have been instituted or are
pending or, to the Company’s knowledge, contemplated. The Company has complied
with each request (if any) from the Commission for additional information.

 

Each of the Registration Statement and any post-effective amendment thereto, at
the time of its effectiveness and at each deemed effective date with respect to
the Placement Agent pursuant to Rule 430B(f)(2), complied in all material
respects with the requirements of the Securities Act. Each Preliminary
Prospectus, the Prospectus and any amendment or supplement thereto, at the time
each was filed with the Commission, complied in all material respects with the
Securities Act. Each Preliminary Prospectus delivered by the Company to the
Placement Agent for use in connection with this offering and the Prospectus was
or will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.

 

The reports incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act.

 

4

 

  

(b)          Accurate Disclosure. Neither the Registration Statement nor any
amendment thereto, at its effective time or at the Closing Time, contained or
will contain an untrue statement of a material fact or omitted or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. As of the Applicable Time, neither (A) the
General Disclosure Package nor (B) any individual Issuer Limited Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, included an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. Neither the
Prospectus nor any amendment or supplement thereto (including any prospectus
wrapper), as of its issue date, at the time of any filing with the Commission
pursuant to Rule 424(b), at the Closing Time will include an untrue statement of
a material fact or omitted, omits or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, at the time the
Registration Statement became effective or when such documents incorporated by
reference were filed with the Commission, as the case may be, when read together
with the other information in the Registration Statement, the General Disclosure
Package or the Prospectus, as the case may be, did not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
representations and warranties in this subsection shall not apply to statements
in or omissions from the Registration Statement (or any amendment thereto), the
General Disclosure Package or the Prospectus (or any amendment or supplement
thereto) made in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent expressly for use therein, which
the parties agree shall consist solely of the sixth, eleventh, and thirteenth
paragraphs in the Prospectus under the heading “Plan of Distribution”
(collectively, the “Placement Agent Information”).

 

(c)          Issuer Free Writing Prospectus. No Issuer Free Writing Prospectus
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any document incorporated by reference
therein, and any preliminary or other prospectus deemed to be a part thereof
that has not been superseded or modified.

 

(d)          Company Not Ineligible Issuer. At the time of filing the
Registration Statement and any post-effective amendment thereto, at the earliest
time thereafter that the Company or any offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the
Units and at the date hereof, the Company was not and is not an “ineligible
issuer,” as defined in Rule 405 under the Securities Act.

 

(e)          Independent Accountants. BDO USA, LLP, who have certified certain
financial statements of the Company and its subsidiaries is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

(f)          Financial Statements; Non-GAAP Financial Measures. The financial
statements included in the Registration Statement, the General Disclosure
Package and the Prospectus, together with the related schedules and notes,
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved except where and to the extent noted therein. The supporting schedules,
if any, present fairly in all material respects in accordance with GAAP the
information required to be stated therein. The summary financial information
included in the Registration Statement, the General Disclosure Package and the
Prospectus, if any, present fairly in all material respects the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included therein, except where and to the extent
noted. Except as included therein, no historical or pro forma financial
statements or supporting schedules are required to be included or incorporated
by reference in the Registration Statement, the General Disclosure Package or
the Prospectus under the Securities Act. All disclosures contained in the
Registration Statement, the General Disclosure Package or the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the Exchange Act
and Item 10 of Regulation S-K of the Securities Act, to the extent applicable.

 

5

 

  

(g)          No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, (A) there has been no material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its subsidiaries (other than those in the ordinary course
of business and that are not, individually or in the aggregate, material to the
Company or its subsidiaries, and (C) there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock.

 

(h)          Good Standing of the Company. The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Nevada and has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the General
Disclosure Package and the Prospectus and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

 

(i)          Good Standing of Subsidiaries. Each of the subsidiaries of the
Company listed on Schedule II hereto (each, a “Subsidiary” and, collectively,
the “Subsidiaries”) has been duly organized and is validly existing and in good
standing (to the extent such concept exists) under the laws of the jurisdiction
of its incorporation or organization as set forth on Schedule II, has corporate
or similar power and authority to own, lease and operate its properties and to
conduct its business as described in the General Disclosure Package and the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to so qualify or to be in good standing would not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
in the General Disclosure Package and the Prospectus, all of the issued and
outstanding capital stock (or other ownership interests) of each Subsidiary has
been duly authorized and validly issued, are fully paid and non-assessable and
are owned by the Company, directly or through Subsidiaries, free and clear of
any security interest, mortgage, pledge, lien, encumbrance, claim or equity.
None of the outstanding shares of capital stock (or other ownership interests)
of any Subsidiary was issued in violation of the preemptive or similar rights of
any securityholder of such Subsidiary. The only Subsidiaries of the Company are
the subsidiaries listed Schedule II hereto.

 

(j)          Capitalization. The authorized, issued and outstanding shares of
capital stock of the Company are as set forth in the General Disclosure Package
and the Prospectus. The outstanding shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable.
None of the outstanding shares of capital stock of the Company was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company.

 

6

 

 

(k)          Due Authorization. The Company has full right, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
and all action required to be taken for the due and proper authorization,
execution and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

 

(l)           Placement Agency Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

 

(m)          The Securities. The Shares to be purchased by the Investors from
the Company have been duly authorized for issuance and sale to the Investors
and, when issued and delivered by the Company pursuant to the terms of the
Subscription Agreements against payment of the consideration set forth therein,
will be validly issued and fully paid and non-assessable; and the issuance of
the Shares is not subject to the preemptive or other similar rights of any
securityholder of the Company other than a participation right granted to
Intrexon Corporation. The Warrants have been duly authorized, and when executed
and delivered by the Company, will constitute valid and binding obligations of
the Company enforceable in accordance with their terms, except that such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally. The Warrant Shares have been duly authorized and
reserved for issuance pursuant to the terms of the Warrants, and when issued by
the Company upon valid exercise of the Warrants and payment of the exercise
price, will be duly and validly issued, fully paid and nonassessable and free of
any preemptive or similar rights and will conform to the description thereof
contained in the General Disclosure Package and the Prospectus The Common Stock
conforms to all statements relating thereto contained in the General Disclosure
Package and the Prospectus and such description conforms to the rights set forth
in the instruments defining the same.

 

(n)          Registration Rights. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, there are no
persons with registration rights or other similar rights to have any securities
registered for sale pursuant to the Registration Statement or otherwise
registered for sale by the Company under the Securities Act.

 

(o)          Absence of Violations. Neither the Company nor any of its
Subsidiaries is (A) in violation of its respective charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
existing obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of them is bound or to which any of the properties
or assets of the Company or any Subsidiary is subject (collectively, “Agreements
and Instruments”), except for such defaults that would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, or (C)
in violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its Subsidiaries or any of their respective
properties, assets or operations (each, a “Governmental Entity”), except for
such violations that would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

7

 

 

(p)          No Conflicts. The execution, delivery and performance of this
Agreement, the Subscription Agreements and the Warrants by the Company and the
consummation of the transactions contemplated herein and therein and in the
Registration Statement, the General Disclosure Package and the Prospectus
(including the issuance and sale of the Units, the use of the proceeds from the
sale of the Units as described therein under the caption “Use of Proceeds” and
the issuance of the Warrant Shares upon exercise of the Warrants) and compliance
by the Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any Subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Effect),
nor will such action result in any violation of the provisions of the charter,
by-laws or similar organizational document of the Company or any of its
Subsidiaries or any law, statute, rule, regulation, judgment, order, writ or
decree of any Governmental Entity having jurisdiction over the Company or any of
its Subsidiaries. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its Subsidiaries.

 

(q)          No Consents Required. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Units hereunder, the exercise of the Warrants by the Investors or the
consummation of the transactions contemplated by this Agreement, the
Subscription Agreements or the Warrants, except such as have been already
obtained or as may be required under the Securities Act, the rules of the NYSE
MKT, state securities laws or the rules of the Financial Industry Regulatory
Authority, Inc. (“FINRA”).

 

(r)          Absence of Proceedings. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, there is no
action, suit, proceeding, inquiry or investigation before or brought by any
Governmental Entity now pending or, to the knowledge of the Company, threatened
in writing, against or affecting the Company or any of its Subsidiaries, which
reasonably would be expected to result in a Material Adverse Effect, or which
reasonably would be expected to materially and adversely affect their respective
properties or assets or the consummation of the transactions contemplated in
this Agreement or the performance by the Company of its obligations hereunder.

 

(s)          Accuracy of Exhibits. There are no contracts or documents which are
required to be described in the Registration Statement or to be filed as
exhibits thereto which have not been so described and filed as required.

 

(t)          Title to Real and Personal Property. The Company and its
Subsidiaries have good and marketable title to all real property owned by them
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (A) are described in the Registration
Statement, the General Disclosure Package and the Prospectus; or (B) do not,
singly or in the aggregate, materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company or any of its Subsidiaries; and all of the leases and subleases material
to the business of the Company and its Subsidiaries, considered as one
enterprise, and under which the Company or any of its Subsidiaries holds
properties described in the Registration Statement, the General Disclosure
Package and the Prospectus, are in full force and effect, and neither the
Company nor any such Subsidiary has any notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of the Company or any
Subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

 

8

 

  

(u)          Title to Intellectual Property. The Company and its Subsidiaries
own, license, possess, or have rights to, or can acquire on reasonable terms,
adequate and sufficient patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by them in all material respects, and to the knowledge of the Company,
the conduct of their respective businesses will not conflict in any material
respect with any Intellectual Property rights of others, and neither the Company
nor any of its Subsidiaries has received any written notice of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its Subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would, or would reasonably be expected to, be material to
the Company and its Subsidiaries, considered together as one enterprise. Except
as described in the Registration Statement, the General Disclosure Package and
the Prospectus, there is no pending, or to the Company’s knowledge, threatened
action, suit, proceeding or claim by others relating to the Intellectual
Property that, singly or in the aggregate, would, or would reasonably be
expected to, be material to the Company and its Subsidiaries, considered
together as one enterprise.

 

(v)          No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that is required by Item 404 of
Regulation S-K to be described in the Registration Statement and the Prospectus
and that is not so described in such documents and in the General Disclosure
Package.

 

(w)          Investment Company Act. The Company is not required, and upon the
issuance and sale of the Units as herein contemplated and the application of the
net proceeds therefrom as described in the Registration Statement, the General
Disclosure Package and the Prospectus will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

(x)          Payment of Taxes. All United States federal income tax returns of
the Company and its Subsidiaries required by law to be filed have been filed and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid. The United States federal income tax returns of the
Company through the fiscal year ended December 31, 2013 have been settled and no
assessment in connection therewith has been made against the Company. The
Company and its Subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law, and has paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company and its Subsidiaries. The charges, accruals
and reserves on the books of the Company in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any material assessments or re-assessments for additional income tax for
any years not finally determined or closed by the applicable statute of
limitations, except to the extent any inadequacy would not reasonably be
expected to result in a Material Adverse Effect.

 

(y)          Licenses and Permits. The Company and its Subsidiaries possess such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate Governmental Entities
necessary to conduct the business now operated by them, except where the failure
to so possess would not, singly or in the aggregate, result in a Material
Adverse Effect. The Company and its Subsidiaries are in compliance with the
terms and conditions of all Governmental Licenses, except where the failure to
so comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses, which, if the subject
of an unfavorable decision, would result in a Material Adverse Effect.

 

9

 

  

(z)          Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of its Subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case would
reasonably be expected to result in a Material Adverse Effect.

 

(aa)         Environmental Laws. Except as described in the Registration
Statement, the General Disclosure Package and the Prospectus or as would not,
singly or in the aggregate, result in a Material Adverse Effect, (A) neither the
Company nor any of its Subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its Subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its Subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
Subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(bb)        Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited
to, ERISA and the Code, except for noncompliance that could not reasonably be
expected to result in material liability to the Company or its Subsidiaries;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption that
could reasonably be expected to result in a material liability to the Company or
its subsidiaries; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, as applicable, has been
satisfied (without taking into account any waiver thereof or extension of any
amortization period) and is reasonably expected to be satisfied in the future
(without taking into account any waiver thereof or extension of any amortization
period); (iv) the fair market value of the assets of each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); and (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur that either has resulted, or could reasonably be expected to result, in
material liability to the Company or its Subsidiaries.

 

10

 

 

(cc)        Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 under the Exchange Act); a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the General Disclosure Package and the Prospectus, since
the end of the Company’s most recent audited fiscal year, there has been (1) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (2) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
The Company maintains an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act Regulations)
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 

(dd)        eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(ee)        Insurance. The Company and its Subsidiaries carry or are entitled to
the benefits of insurance, with reputable insurers, in such amounts and covering
such risks as the Company reasonably believes are generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect. The Company has no reason to believe
that it or any of its Subsidiaries will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not reasonably be
expected to result in a Material Adverse Effect. In the prior 12 months, neither
the Company nor any of its Subsidiaries has been denied any insurance coverage
which it has sought or for which it has applied.

 

(ff)         No Unlawful Payments. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.

 

(gg)        Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened in writing.

 

11

 

  

(hh)        OFAC. None of the Company, any of its Subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company or any of its Subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Units, or lend,
contribute or otherwise make available such proceeds to any of its Subsidiaries,
joint venture partners or other person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

 

(ii)          No Restrictions on Subsidiaries. No Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s properties or
assets to the Company or any other Subsidiary of the Company.

 

(jj)          No Broker’s Fees. Neither the Company nor any of its Subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Company
or any of its Subsidiaries or the Placement Agent for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Shares and the Warrants.

 

(kk)         No Stabilization. Neither the Company nor, to the knowledge of the
Company, any affiliate of the Company has taken, directly or indirectly, any
action which is designed, or would be expected, to cause or result in, or which
has constituted, the stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Shares or Warrants or to
result in a violation of Regulation M under the Exchange Act.

 

(ll)          Margin Rules. The application of the proceeds received by the
Company from the issuance, sale and delivery of the Shares and the Warrants as
described in the Registration Statement, the General Disclosure Package and the
Prospectus will not violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board of Governors.

 

(mm)      Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement, the General Disclosure Package or
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

 

(nn)        Statistical and Market-Related Data. Any statistical and
market-related data included in the Registration Statement, the General
Disclosure Package or the Prospectus are based on or derived from sources that
the Company reasonably believes to be reliable and accurate.

 

(oo)        Off-Balance Sheet Arrangements. There are no off-balance sheet
arrangements (as defined in Regulation S-K Item 303(a)(4)(ii)) that may have a
material current or future effect on the Company’s financial condition, changes
in financial condition, results of operations, liquidity, capital expenditures
or capital resources.

 

(pp)        Sarbanes-Oxley Act. The Company and each of the Company’s directors
or officers, in their capacities as such, has complied with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

12

 

  

(qq)       Officer’s Certificates. Any certificate signed by any officer of the
Company or any of its Subsidiaries delivered to the Placement Agent or to
counsel for the Placement Agent shall be deemed a representation and warranty by
the Company to the Placement Agent as to the matters covered thereby.

 

4.           Further Agreements of the Company. The Company covenants and agrees
with the Placement Agent that:

 

(a)          Compliance with Securities Regulations and Commission Requests. The
Company, subject to Section 4(b), will comply with the requirements of Rule
430B, and will notify the Placement Agent as soon as reasonably practicable, and
confirm the notice in writing, (i) when any post-effective amendment to the
Registration Statement in connection with the sale of the Units shall become
effective or any amendment or supplement to the Prospectus shall have been
filed, (ii) of the receipt of any comments from the Commission, (iii) of any
request by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or for additional information, (iv) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or any post-effective amendment or of any order
preventing or suspending the use of any Preliminary Prospectus or the
Prospectus, or of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes or of any examination pursuant to Section
8(e) of the Securities Act concerning the Registration Statement and (v) if the
Company becomes the subject of a proceeding under Section 8A of the Securities
Act in connection with the offering of the Units. The Company will affect all
filings required under Rule 424(b), in the manner and within the time period
required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will take such
steps as it deems necessary to ascertain promptly whether the form of prospectus
transmitted for filing under Rule 424(b) was received for filing by the
Commission and, in the event that it was not, it will promptly file such
prospectus. The Company will make every reasonable effort to prevent the
issuance of any stop order, prevention or suspension and, if any such order is
issued, to obtain the lifting thereof at the earliest possible moment.

 

(b)          Continued Compliance with Securities Laws. The Company will comply
with the Securities Act and the Exchange Act so as to permit the completion of
the distribution of the Units as contemplated in this Agreement, the
Subscription Agreements and in the General Disclosure Package and the
Prospectus. If at any time when a prospectus relating to the Units is (or, but
for the exception afforded by Rule 172 under the Securities Act (“Rule 172”),
would be) required by the Securities Act to be delivered in connection with
sales of the Units, any event shall occur or condition shall exist as a result
of which it is necessary, in the opinion of counsel for the Placement Agent or
for the Company, to (i) amend the Registration Statement in order that the
Registration Statement will not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, (ii) amend or supplement the General
Disclosure Package or the Prospectus in order that the General Disclosure
Package or the Prospectus, as the case may be, will not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
existing at the time it is delivered to a purchaser or (iii) amend the
Registration Statement or amend or supplement the General Disclosure Package or
the Prospectus, as the case may be, in order to comply with the requirements of
the Securities Act, the Company will promptly (A) give the Placement Agent
notice of such event, (B) prepare any amendment or supplement as may be
necessary to correct such statement or omission or to make the Registration
Statement, the General Disclosure Package or the Prospectus comply with such
requirements and, a reasonable amount of time prior to any proposed filing or
use, furnish the Placement Agent with copies of any such amendment or supplement
and (C) file with the Commission any such amendment or supplement; provided that
the Company shall not file or use any such amendment or supplement to which the
Placement Agent or counsel for the Placement Agent shall reasonably object in
writing. The Company will furnish to the Placement Agent such number of copies
of such amendment or supplement as the Placement Agent may reasonably request.
The Company has given the Placement Agent notice of any filings made pursuant to
the Exchange Act within 48 hours prior to the Applicable Time; the Company will
give the Placement Agent notice of its intention to make any such filing from
the Applicable Time to the Closing Time and will furnish the Placement Agent
with copies of any such documents a reasonable amount of time prior to such
proposed filing, as the case may be, and will not file or use any such document
to which the Placement Agent or counsel for the Placement Agent shall reasonably
object.

 

13

 

 

(c)          Delivery of Registration Statements. The Company has furnished or
will deliver to the Placement Agent and counsel for the Placement Agent, without
charge, signed copies of the Registration Statement as originally filed and each
amendment thereto (including exhibits filed therewith) and will also deliver to
the Placement Agent, without charge, a conformed copy of the Registration
Statement as originally filed and each amendment thereto (without exhibits) for
the Placement Agent. The copies of the Registration Statement and each amendment
thereto furnished to the Placement Agent will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

 

(d)          Delivery of Prospectuses. The Company has delivered to the
Placement Agent, without charge, as many copies of each Preliminary Prospectus
as the Placement Agent reasonably requested, and the Company hereby consents to
the use of such copies for purposes permitted by the Securities Act. The Company
will furnish to the Placement Agent, without charge, during the period when a
prospectus relating to the Shares or Warrants is (or, but for the exception
afforded by Rule 172, would be) required to be delivered under the Securities
Act, such number of copies of the Prospectus (as amended or supplemented) as the
Placement Agent may reasonably request. The Prospectus and any amendments or
supplements thereto furnished to the Placement Agent will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

 

(e)          Blue Sky Qualifications. The Company will use its commercially
reasonable best efforts, in cooperation with the Placement Agent, to qualify the
Units for offering and sale under the applicable securities laws of such states
and other jurisdictions (domestic or foreign) as the Placement Agent may
designate and as may be required and to maintain such qualifications in effect
so long as required to complete the distribution of the Units; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.

 

(f)          Rule 158. The Company will timely file such reports pursuant to the
Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to the Placement Agent the benefits contemplated by, the last
paragraph of Section 11(a) of the Securities Act.

 

(g)          Use of Proceeds. The Company will use the net proceeds received by
it from the sale of the Units in the manner specified in the General Disclosure
Package and the Prospectus under “Use of Proceeds.”

 

(h)          Exchange Listing. The Company will use its best efforts to list,
subject to notice of issuance, the Shares and the Warrant Shares on the NYSE
MKT.

 

14

 

 

(i)          Restriction on Sale of Securities. During a period of 90 days from
the date of the Prospectus, the Company will not, without the prior written
consent of the Placement Agent, (i) directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or file any registration
statement under the Securities Act with respect to any of the foregoing or (ii)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Common Stock, whether any such swap or transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to (A)
the Units to be sold by the Company hereunder, (B) any shares of Common Stock
issued by the Company upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof and referred to in the
Registration Statement, the General Disclosure Package and the Prospectus, and
(C) any shares of Common Stock issued or options to purchase Common Stock
granted pursuant to existing employee benefit plans of the Company referred to
in the Registration Statement, the General Disclosure Package and the
Prospectus. Notwithstanding the foregoing, if (1) during the last 17 days of the
90-day restricted period the Company issues an earnings release or material news
or a material event relating to the Company occurs or (2) prior to the
expiration of the 90-day restricted period, the Company announces that it will
issue an earnings release or becomes aware that material news or a material
event will occur during the 16-day period beginning on the last day of the
90-day restricted period, the restrictions imposed in this clause (i) shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.

 

(j)          Reporting Requirements. The Company, during the period when a
Prospectus relating to the Units is (or, but for the exception afforded by Rule
172, would be) required to be delivered under the Securities Act, will file all
documents required to be filed with the Commission pursuant to the Exchange Act
within the time periods required by the Exchange Act. Additionally, the Company
shall report the use of proceeds from the issuance of the Units as may be
required under Rule 463 under the Securities Act.

 

(k)          Issuer Free Writing Prospectuses. The Company agrees that, unless
it obtains the prior written consent of the Placement Agent, it will not make
any offer relating to the Units that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus,” or a
portion thereof, required to be filed by the Company with the Commission or
retained by the Company under Rule 433; provided that the Placement Agent will
be deemed to have consented to the Issuer Free Writing Prospectuses listed on
Schedule I hereto and any “road show that is a written communication” within the
meaning of Rule 433(d)(8)(i) that has been reviewed by the Placement Agent. The
Company represents that it has treated or agrees that it will treat each such
free writing prospectus consented to, or deemed consented to, by the Placement
Agent as an “issuer free writing prospectus,” as defined in Rule 433, and that
it has complied and will comply with the applicable requirements of Rule 433
with respect thereto, including timely filing with the Commission where
required, legending and record keeping. If at any time following issuance of an
Issuer Free Writing Prospectus there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus conflicted or would
conflict with the information contained in the Registration Statement, any
Preliminary Prospectus or the Prospectus or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing at that subsequent time, not misleading, the Company will
promptly notify the Placement Agent and will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

 

(l)          No Stabilization. The Company will not take, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Company’s
securities.

 



15

 

 

5.           Payment of Expenses. 

 

(a)          Expenses. The Company will pay or cause to be paid all expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation, printing and filing of the Registration Statement
(including financial statements and exhibits) as originally filed and each
amendment thereto, (ii) the preparation, issuance and delivery of the
certificates for the Units to the Placement Agent, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Units to the Placement Agent, (iii) the fees and disbursements
of the Company’s counsel, accountants and other advisors, (iv) the qualification
of the Units under securities laws in accordance with the provisions of Section
4(e) hereof, including filing fees, (v) the preparation, printing and delivery
to the Placement Agent of copies of each Preliminary Prospectus, each Issuer
Free Writing Prospectus and the Prospectus and any amendments or supplements
thereto and any costs associated with electronic delivery of any of the
foregoing by the Placement Agent to investors, (vi) the fees and expenses of the
Company’s transfer agent and registrar for the Securities, (vii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the Units, including without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of officers of the Company
and any such consultants in connection with the road show, (viii) the filing
fees incident to, and the reasonable fees and disbursements of counsel to the
Placement Agent in connection with, the review by FINRA of the terms of the sale
of the Units (ix) the fees and expenses incurred in connection with the listing
of the Shares and the Warrant Shares on the NYSE MKT and (x) the actual expenses
reasonably incurred by the Placement Agent (including reasonable fees and
expenses of its counsel and any other independent experts) up to an aggregate of
$125,000.

 

(b)          Termination of Agreement. If this Agreement is terminated by the
Placement Agent in accordance with the provisions of Section 6 or Section
9(a)(iv) hereof, the Company shall reimburse the Placement Agent for all of its
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Placement Agent.

 

6.           Conditions of Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the accuracy of the representations and
warranties of the Company contained herein or in certificates of any officer of
the Company or any of its Subsidiaries delivered pursuant to the provisions
hereof, to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

 

(a)          Effectiveness of Registration Statement; Rule 430B Information. The
Registration Statement, including any Rule 462(b) Registration Statement, has
become effective and at the Closing Time no stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto has been issued under the Securities Act, no order preventing or
suspending the use of any Preliminary Prospectus or the Prospectus has been
issued and no proceedings for any of those purposes have been instituted or are
pending or, to the Company’s knowledge, contemplated; and the Company has
complied with each request (if any) from the Commission for additional
information. A prospectus containing the Rule 430B information that was omitted
from the Registration Statement at the time it become effective but that is
deemed to be a part of the Registration Statement pursuant to Rule 430B shall
have been filed with the Commission in the manner and within the time frame
required by Rule 424(b) without reliance on Rule 424(b)(8) or a post-effective
amendment providing such information shall have been filed with, and declared
effective by, the Commission in accordance with the requirements of Rule 430B).

 

16

 

 

(b)          No Material Adverse Effect; Officers’ Certificate. At the Closing
Time, there shall not have been, since the date hereof or since the respective
dates as of which information is given in the Registration Statement, the
General Disclosure Package or the Prospectus, any change resulting in a Material
Adverse Effect, and the Placement Agent shall have received a certificate of the
Chief Executive Officer or the President of the Company and of the chief
financial or chief accounting officer of the Company, dated the Closing Time, to
the effect that (i) there has been no such Material Adverse Effect, (ii) the
representations and warranties of the Company in this Agreement are true and
correct with the same force and effect as though expressly made at and as of the
Closing Time, (iii) the Company has complied with all agreements and satisfied
all conditions herein on its part to be performed or satisfied at or prior to
the Closing Time, and (iv) no stop order suspending the effectiveness of the
Registration Statement under the Securities Act has been issued, no order
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
has been issued and no proceedings for any of those purposes have been
instituted or are pending or, to its knowledge, contemplated.

 

(c)          Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Placement Agent shall have received from BDO USA, LLP a letter,
dated such date, in form and substance satisfactory to the Placement Agent,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement, the General Disclosure Package and the Prospectus.

 

(d)          Bring-down Comfort Letter. At the Closing Time, the Placement Agent
shall have received from BDO USA, LLP a letter, dated as of the Closing Time, to
the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (c) of this Section, except that the specified date
referred to shall be a date not more than four business days prior to the
Closing Time.

 

(e)          Opinion and 10b-5 Statement of Counsel for the Company. Gracin &
Marlow, LLP, counsel for the Company, shall have furnished to the Placement
Agent their written opinion and negative assurance statement, dated the Closing
Date and addressed to the Placement Agent, in form and substance reasonably
satisfactory to the Placement Agent.

 

(f)           Opinion and 10b-5 of Intellectual Property Counsels for the
Company. Each of (i) Bingham McCutchen LLP, regulatory counsel for the Company,
and (ii) Cooley, LLP, intellectual property counsel for the Company, shall have
furnished to the Placement Agent their written opinion and negative assurance
statement, dated the Closing Date, and addressed to the Placement Agent, in form
and substance reasonably satisfactory to the Placement Agent.

 

(g)          Opinion of Nevada Counsel for the Company. Parsons Behle & Latimer,
Nevada counsel for the Company, shall have furnished to the Placement Agent
their written opinion, dated the Closing Date, and addressed to the Placement
Agent, in form and substance reasonably satisfactory to the Placement Agent.

 

(h)          Opinion and 10b-5 Statement of Counsel for the Placement Agent. The
Placement Agent shall have received on and as of the Closing Date, an opinion
and negative assurance statement of Goodwin Procter LLP, counsel for the
Placement Agent, with respect to such matters as the Placement Agent may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(i)           No Legal Impediment to Issuance and/or Sale. No action shall have
been taken and no statute, rule, regulation or order shall have been enacted,
adopted or issued by any federal, state or foreign governmental or regulatory
authority that would, as of the Closing Date, prevent the issuance or sale of
the Units by the Company; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Units by the Company.

 

17

 

  

(j)           Good Standing. The Placement Agent shall have received on and as
of the Closing Date satisfactory evidence of the good standing of the Company
and its subsidiaries in their respective jurisdictions of organization and their
good standing as foreign entities in such other jurisdictions as the Placement
Agent may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(k)          Exchange Listing. At the Closing Time, the Shares and the Warrant
Shares shall have been approved for listing on the NYSE MKT, subject only to
official notice of issuance.

 

(l)           No Objection. FINRA shall have not raised any unresolved objection
with respect to the fairness and reasonableness of the terms and arrangements
relating to the offering of the Units.

 

(m)          Lock-up Agreements. At the date of this Agreement, the Placement
Agent shall have received an agreement substantially in the form of Exhibit D
hereto signed by the persons listed on Schedule III hereto.

 

(n)          Secretary’s Certificate. The Company shall have furnished to the
Placement Agent a Secretary’s Certificate of the Company, in form and substance
reasonably satisfactory to counsel for the Placement Agent and customary for the
type of offering contemplated by this Agreement.

 

(o)          Additional Documents. At the Closing Time, counsel for the
Placement Agent shall have been furnished with such documents and opinions as
they may reasonably require for the purpose of enabling them to pass upon the
issuance and sale of the Units as herein contemplated, or in order to evidence
the accuracy of any of the representations or warranties, or the fulfillment of
any of the conditions, herein contained; and all proceedings taken by the
Company in connection with the issuance and sale of the Units as herein
contemplated shall be reasonably satisfactory in form and substance to the
Placement Agent and counsel for the Placement Agent.

 

(p)          Termination of Agreement. If any condition specified in this
Section shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Placement Agent by notice to the Company at
any time at or prior to Closing Time, and such termination shall be without
liability of any party to any other party except as provided in Section 5 and
except that Sections 7, 13, 14 and 15 shall survive any such termination and
remain in full force and effect.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

7.           Indemnification and Contribution.

 

(a)          Indemnification of the Placement Agent by the Company. The Company
agrees to indemnify and hold harmless the Placement Agent, its affiliates, (as
such term is defined in Rule 501(b) under the Securities Act (each, an
“Affiliate”)), its agents and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act as follows:

 

18

 

  

(i)        against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of or based on any untrue statement or
alleged untrue statement of a material fact contained in or incorporated by
reference in the Registration Statement (or any amendment thereto), including
any information deemed to be a part thereof pursuant to Rule 430B, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading or arising
out of or based on any untrue statement or alleged untrue statement of a
material fact included in or incorporated by reference in any Preliminary
Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package
or the Prospectus (or any amendment or supplement thereto) or any materials or
information provided to investors by, or with the approval of, the Company in
connection with the marketing of the offering of the Units, or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii)        against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(e) below) any such
settlement is effected with the written consent of the Company;

 

(iii)       against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel chosen by the Placement Agent),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) though (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in the
Registration Statement (or any amendment thereto), including any information
deemed to be a part thereof pursuant to Rule 430B, the General Disclosure
Package or the Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with the Placement Agent Information.

 

(b)          Indemnification of the Company. The Placement Agent agrees to
indemnify and hold harmless the Company, its directors, each of its officers who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto), including any information deemed to be a part thereof
pursuant to Rule 430B, the General Disclosure Package or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with the
Placement Agent Information. Notwithstanding the provisions of this Section
6(b), in no event shall any indemnity by the Placement Agent under this Section
6(b) exceed the Placement Fee.

 

19

 

 

(c)          Actions against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced (through the forfeiture of substantive rights or defenses)
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement. In the
case of parties indemnified pursuant to Section 7(a) above, counsel to the
indemnified parties shall be selected by the Placement Agent and be reasonably
satisfactory to the Company, and, in the case of parties indemnified pursuant to
Section 7(b) above, counsel to the indemnified parties shall be selected by the
Company and be reasonably acceptable to the Placement Agent. An indemnifying
party may participate at its own expense in the defense of any such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
Except as set forth above, in no event shall the indemnifying parties be liable
for fees and expenses of more than one counsel (in addition to any local
counsel) separate from its own counsel for all indemnified parties in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 7 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)          Settlement without Consent if Failure to Reimburse. If at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

(e)          Contribution. If the indemnification provided for in this Section 7
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Placement Agent, on the other hand, from the offering of the Units
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company, on the one hand, and of the Placement Agent, on
the other hand, in connection with the statements or omissions which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Placement Agent, on the other hand, in
connection with the offering of the Units pursuant to this Agreement shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Units pursuant to this Agreement (before deducting expenses
but after deducting the Placement Fee) received by the Company, on the one hand,
and the Placement Fee received by the Placement Agent, on the other hand, in
each case as set forth on the cover of the Prospectus, bear to the aggregate
public offering price of the Units as set forth on the cover of the Prospectus.
The relative fault of the Company, on the one hand, and the Placement Agent, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Placement Agent with respect to the Placement Agent
Information and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Placement Agent agree that it would not be just and equitable if
contribution pursuant to this Section 7(e) were determined by pro rata
allocation (even if the Placement Agent was treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 7(e). The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7(e) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 7(e), the Placement Agent shall not be required to contribute any
amount in excess of the Placement Fee less the amount of any damages which the
Placement Agent has otherwise paid or become liable to pay by reason of any such
untrue or alleged untrue statement or omission or alleged omission.

 

20

 

 

(f)           No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Placement Agent’s obligations to contribute pursuant to
this Section 7(e) are several in proportion to its obligations hereunder and not
joint.

 

For purposes of this Section 9(e), each person, if any, who controls the
Placement Agent within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the Placement Agent’s Affiliates and selling
agents shall have the same rights to contribution as the Placement Agent, and
each director of the Company, each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution as the Company.

 

8.            Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its Subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of the Placement Agent or its
Affiliates or selling agents, any person controlling the Placement Agent, its
officers or directors, any person controlling the Company and (ii) issuance and
delivery of the Units.

 

9.            Termination.

 

(a)          Termination. The Placement Agent may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the General Disclosure Package or the
Prospectus, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, (ii) the Company and its
Subsidiaries considered as one enterprise has suffered any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, (iii) if there has occurred any material adverse change in
the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Placement Agent,
impracticable or inadvisable to market the Units or to enforce contracts for the
sale of the Units, (iv) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the NYSE MKT, (v) if
trading generally on the NYSE MKT or the NASDAQ has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, FINRA or any other governmental authority, (vi) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States or (vii) if a banking moratorium has
been declared by either Federal or New York authorities.

 

21

 

  

(b)          Liabilities. If this Agreement is terminated pursuant to this
Section, such termination shall be without liability of any party to any other
party except as provided in Section 5 hereof, and provided further that Sections
7, 13, 14 and 15 shall survive such termination and remain in full force and
effect.

 

10.          Notices.

 

All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile, and:

 

(a)          if to the Placement Agent, shall be delivered or sent by mail,
telex or facsimile transmission to:

 

William Blair & Company, L.L.C.

222 West Adams

Chicago, Illinois 60606

Attention: Managing Director

Facsimile No.: (312) 470-2944

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

620 Eighth Avenue

New York, NY 10018

Attention: Michael D. Maline, Esq.

Facsimile No.: (212) 355-3333

 

(b)          if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to:

 

Synthetic Biologics, Inc.

617 Detroit Street, Suite 100

Ann Arbor, Michigan 48104

Attention: Chief Financial Officer

Facsimile No.: (734) 332-7878

 

with a copy (which shall not constitute notice) to:

 

Gracin & Marlow, LLP

405 Lexington Avenue

26th Floor

New York, New York 10174

Attention: Leslie Marlow

Facsimile No.: (212) 208-4657

 

(a)          Any such notice shall be effective only upon receipt. Any party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose.

 

22

 

 

11.         No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Units pursuant to this Agreement
and the Subscription Agreements, including the determination of the public
offering price of the Shares and Warrants and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company, on
the one hand, and the Placement Agent, on the other hand, (b) in connection with
the offering of the Units and the process leading thereto, the Placement Agent
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company or any of its Subsidiaries or its respective stockholders,
creditors, employees or any other party, (c) the Placement Agent has not assumed
or will assume an advisory or fiduciary responsibility in favor of the Company
with respect to the offering of the Units or the process leading thereto
(irrespective of whether the Placement Agent has advised or is currently
advising the Company or any of its Subsidiaries on other matters) and the
Placement Agent has no obligation to the Company with respect to the offering of
the Units except the obligations expressly set forth in this Agreement, (d) the
Placement Agent and its respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of each of the
Company, and (e) the Placement Agent has not provided any legal, accounting,
regulatory or tax advice with respect to the offering of the Units and the
Company has consulted its own respective legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate.

 

12.         Parties. This Agreement shall inure to the benefit of and be binding
upon the Placement Agent, the Company and their respective successors. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, firm or corporation, other than the Placement Agent, the
Company and their respective successors and the controlling persons and officers
and directors referred to in Section 7 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Placement Agent and the Company and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation.

 

13.         Trial by Jury. The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
the Placement Agent hereby irrevocably waives, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

14.         GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK.

 

15.         Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the City and County of New
York, Borough of Manhattan, or the courts of the State of New York, in each case
located in the City and County of New York, Borough of Manhattan (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

16.         TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

23

 

 

17.         Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable

 

18.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

19.         Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

[Remainder of page is blank]

 

24

 

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,       SYNTHETIC BIOLOGICS, INC.         By: /s/ Jeffrey Riley 
    Name: Jeffrey Riley     Title: CEO

 

The foregoing Placement Agency Agreement is   hereby confirmed and accepted as
of the date first   above written       WILLIAM BLAIR & COMPANY, L.L.C.        
By: /s/ Brent W. Gledhill     Name: Brent W. Gledhill     Title: Its Partners  

 

Signature Page

 

 

 

  

Schedules and Exhibits

 

Schedule I: Issuer General Free Writing Prospectuses     Schedule II:
Significant Subsidiaries     Schedule III: Directors, Officers and Other
Entities Executing Lock-Up Agreements     Exhibit A: Form of Subscription
Agreement     Exhibit B Form of Warrant     Exhibit C: Pricing Information    
Exhibit D: Form of Lock-up Agreement

 

2

 

 

Schedule I

 

Issuer General Free Writing Prospectuses

 

None.

 

Schedule I

 

 

Schedule II

 

Subsidiaries of the Company 

 

Subsidiary Name   Ownership   Jurisdiction of Incorporation Pipex Therapeutics,
Inc.   Wholly owned   Delaware Effective Pharmaceuticals, Inc.   Wholly owned  
Delaware Solovax, Inc.   Majority-owned   Delaware CD4 Biosciences, Inc.  
Majority-owned   Delaware Epitope Pharmaceuticals, Inc.   Majority-owned  
Delaware

Healthmine, Inc.

Putney Drug Corp.

Synthetic Biomics, Inc.

 

Wholly owned

Wholly owned

Majority-owned

 

Delaware

Delaware

Nevada

 

Schedule II

 

  

Schedule III

 

Officers, Directors and Shareholders Executing Lock-Up Agreement

 

Jeffrey Riley

C. Evan Ballantyne

Jeffrey J. Kraws

Scott L. Tarriff

Jeffrey Wolf

Randal J. Kirk

Intrexon Corporation

NRM VII Holdings I, LLC

 

2

 

 

Exhibit A

 

Form of Subscription Agreement

 

Exhibit A

 

  

Exhibit B

 

Form of Warrant

 

2

 

 

Exhibit C

 

Pricing Information

 

Number of Shares to be Issued and Sold: 14,059,616

 

Number of Warrant Shares into which the Warrants are Exercisable: 7,029,808

 

Offering Price per Unit: $1.47

 

Placement Agency Fees: 7.0%

 

Exhibit B

 

  

Exhibit D

 

Form of Lock-Up Agreement

 

October __, 2014

William Blair & Company, L.L.C.

222 West Adams

Chicago, Illinois 60606

 

Re: Proposed Public Offering by Synthetic Biologics, Inc.

 

Dear Sirs:

 

The undersigned, a securityholder of Synthetic Biologics, Inc., a Nevada
corporation (the “Company”), understands that William Blair & Company, L.L.C.
(“William Blair”) proposes to enter into a Placement Agency Agreement (the
“Placement Agency Agreement”) with the Company providing for the offering of
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”). In recognition of the benefit that such an offering will
confer upon the undersigned as a securityholder of the Company, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees with William Blair that, during a period
commencing on the date hereof and ending on the 90th day after the date of the
Placement Agency Agreement (the “Lock-Up Period”), the undersigned will not,
without the prior written consent of William Blair, directly or indirectly, (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any shares of Common Stock or
any securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition, or
file, or cause to be filed, any registration statement under the Securities Act
of 1933, as amended, with respect to any of the foregoing (collectively, the
“Lock-Up Securities”) or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of William Blair, provided that (1) William Blair receives a signed
lock-up agreement for the balance of the Lock-up Period from each donee,
trustee, distributee, or transferee, as the case may be, (2) any such transfer
shall not involve a disposition for value, (3) such transfers are not required
to be reported with the Securities and Exchange Commission on Form 4 in
accordance with Section 16 of the Securities Exchange Act of 1934, as amended,
and (4) neither the undersigned nor any donee, trustee, distributee or
transferee, as the case may be, otherwise voluntarily effects any public filing
or report regarding such transfers:

 

(i) as a bona fide gift or gifts; or

 

(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or

 

 

 

  

(iii) as a distribution to limited partners or stockholders of the undersigned;
or

 

(iv) to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned.

 

Furthermore, the undersigned may (a) transfer shares of Common Stock or any
security convertible into Common Stock by will or intestate succession and (b)
sell shares of Common Stock of the Company purchased by the undersigned on the
open market following the offering if and only if (i) such sales are not
required to be reported in any public report or filing with the Securities
Exchange Commission, or otherwise, and (ii) neither the undersigned nor any
purchaser of the Common Stock otherwise voluntarily effects any public filing or
report or other public notice regarding such sales.

 

Notwithstanding the foregoing, if:

 

(1) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or

 

(2) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results or becomes aware that material news or a material
event will occur during the 16-day period beginning on the last day of the
Lock-Up Period, William Blair may extend, by written notice to the Company, the
restrictions imposed by this lock-up agreement until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event, as applicable.

 

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by William Blair to the Company (in accordance with the notice section
of the Placement Agency Agreement) and that any such notice properly delivered
will be deemed to have been given to, and received by, the undersigned. The
undersigned further agrees that, prior to engaging in any transaction or taking
any other action that is subject to the terms of this lock-up agreement during
the period from the date of this lock-up agreement to and including the 34th day
following the expiration of the initial Lock-Up Period, it will give notice
thereof to the Company and will not consummate such transaction or take any such
action unless it has received written confirmation from the Company that the
Lock-Up Period (as may have been extended pursuant to the previous paragraph)
has expired.

 

The undersigned may exercise options or warrants to purchase Common Stock that
are outstanding on the date of this Agreement, provided, in such case, that the
shares of Common Stock issued upon exercise shall remain subject to this Lock-up
Agreement.

 

Notwithstanding the foregoing, nothing in this letter agreement shall restrict
(a) the exchange of Company securities in connection with a split,
reclassification or recombination of the Company’s shares; (b) the right of the
Company to repurchase from the undersigned (or the right of the undersigned to
sell or transfer to the Company) shares of Common Stock issued under the
Company’s equity incentive plans or under agreements pursuant to which such
shares were issued (or related agreements providing the Company with a right to
purchase such shares or that the shares may be forfeited to the Company); or (c)
any transfers of Common Stock for the purpose of satisfying the exercise price
and/or tax withholding obligations upon exercise of stock options outstanding on
the date of this lock-up agreement (which, for the avoidance of doubt, shall not
include “cashless” exercise programs involving a broker or other third party),
provided, that any disclosure of such transfer shall specify that such transfer
is for the purpose of net share settlement.

 

-2-

 

  

This letter agreement shall automatically terminate upon (a) the termination of
the Placement Agency Agreement prior to the issuance and delivery of the Shares,
(b) the date that either the Company or William Blair provides written notice to
the other that it has determined not to proceed with the proposed offering and,
with respect to the Company, is terminating this letter agreement on behalf of
all of the Company’s holders of Lock-Up Securities, provided that the Company
and William Blair shall not have executed the Placement Agency Agreement on or
prior to such date. Notwithstanding anything herein to the contrary, this letter
agreement shall lapse and become null and void if the closing of the offering
shall not have occurred on or before October 31, 2014.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 

  Very truly yours,       Signature:     Name:  

 



-3-



